Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3)	Claims 1-5 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Japan 213 (JP 2005-075213) in view of Japan 812 (JP 2015-231812) and Europe 636 (EP 355636).
	Japan 213 discloses a pneumatic tire (e.g. heavy load tire size 315/80R22.5) having a tread comprising four ribs separated by three circumferential grooves wherein each rib comprises sipes 6 [FIGURES 2, 3A, 3B].  A shallow groove is provided on each side of each sipe and a non-chamfered portion is provided on each side of the sipe at a portion facing the shallow groove [FIGURES 2, 3A, 3B].  The shallow grooves have a depth of 1-5 mm [machine translation].  The sipes have a depth of 50-90% of the depth of the circumferential grooves [machine translation].  Japan 213 is silent as to the cross CE < SSH.  
	Europe 636 discloses a pneumatic tire (e.g. heavy load tire size 10.00-20) having a tread comprising three circumferential grooves separating four ribs [FIGURES 1A, 1B].  The ribs comprise a pair of center ribs and a pair of shoulder ribs.  Each center rib comprises thin notches 4 (sipes) having a width of 0.1 to 1.0 mm.  Each shoulder rib comprises thin notches 5 (sipes) having a width of 0.1 to 1.0 mm.  The pitch of the shoulder sipes 5 is smaller than the pitch of the center sipes 4.  The depth of the shoulder sipes 5 is smaller than the depth of the center sipes 4.  The sipes have a depth of 50 to 100% of the depth of the circumferential grooves.  The total Ss of projected areas of the sipes in each of the shoulder regions is greater than the total of projected areas Sc of the sipes in the center region.  In an INVENTION EXAMPLE, the tire has a size of 10.00-20, the pitch of the center sipes 4 is 16 mm, the depth of the center sipes 5 is 17 mm, the pitch of the shoulder sipes is 10 mm and the depth of the shoulder sipes 
	As to claims 1-3, it would have been obvious to one of ordinary skill in the art to provide Japan 213's tire tread comprising ribs, each ribs comprising sipes having chamfered portions and non-chamfered regions as claimed SUCH THAT:
a total volume Sce of chamfered portions provided in a center region centrally located in the tread portion in the tire lateral direction and each of total volumes Ssh of chamfered portions provided in shoulder regions located on either side of the center region satisfy a relationship Sce < Ssh [claim 1],

X times 0.1 < Y < X times 0.3 + 1.0 [claim 2],

Ssh - Sce = 10 to 200% Sce [claim 3]

SINCE (1) Japan 213 teaches providing sipes in shoulder ribs and center ribs of a tire tread such that a shallow groove is provided on each side of each sipe and a non-chamfered portion is provided on each side of the sipe at a portion facing the shallow groove [FIGURES 2, 3A, 3B]; the shallow grooves having a depth of 1-5 mm, the sipes having a depth of 50-90% of the depth of the circumferential grooves, and Japan 812 fairly rendering obvious providing each Japan 213's shallow grooves with a cross sectional configuration defining a "chamfered portion" as claimed, (2) Europe 636 teaches providing sipes in ribs of a tire tread such that the total SS of projected areas of the sipes in each of the shoulder regions is greater than the total of projected areas SC of the sipes in the center region to obtain desired braking and driving performance and to prevent cracking and (3) official notice is taken that it is well known / conventional per se in the tire art to provide a heavy load pneumatic tire having a tread comprising circumferential grooves separating ribs such that the circumferential grooves have a 
	As to claim 2, Japan 213 teaches that the shallow grooves ("chamfered portions") have a depth of 1-5 mm, Japan 213 teaches that the sipes have a depth of 50-90% of the depth of the circumferential grooves, and office notice is taken that it is well known / conventional per se in the tire art to provide a heavy load pneumatic tire having a tread comprising circumferential grooves separating ribs such that the circumferential grooves have a depth of 10 to 20 mm.  EXAMPLE:  When chamfered portion depth = 1 mm, sipe depth = 90% groove depth and groove depth = 10 mm, then chamfer depth Y = 1 mm and sipe depth X = 9 mm; the inequality expression in claim 2 being satisfied [X = 0.11 times Y].  EXAMPLE:  When chamfered portion depth = 5 mm, sipe depth = 90% groove depth and groove depth = 20 mm, then chamfer depth Y = 5 mm and sipe depth X = 18 mm; the inequality expression in claim 2 being satisfied X = 0.28 times Y].
	As to claim 4, all of Japan 213's ribs comprise sipes.

	As to claim 8, see comment for claim 3.
	As to claim 9, see comment for claim 4.
	As to claim 10, see comment for claim 5.
ALLOWABLE SUBJECT MATTER
4)	Claims 6-7 and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Europe 636 discloses that the total Ss of projected areas of the sipes in each of the shoulder regions is greater than the total of projected areas Sc of the sipes in the center region and, therefore, teaches away from total projected area Ash (shoulder region) being equal to or less than total projected area Ace (center region) as set forth in claim 6.
Remarks
5)	Applicant’s arguments with respect to claims 1-5 and 8-10 have been considered but are moot in view of the new ground of rejection and the reasons presented therein.
6)	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

7)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN D MAKI whose telephone number is (571)272-1221.  The examiner can normally be reached on Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
March 10, 2022